MATTHIAS, J.
1. A freight car which after being used for an interstate shipment of coal and unloaded and thereafter placed on a side track to await further disposition, is not, while so retained in the yards, engaged in interstate commerce.
2. Where a corporation contracts with another for the doing of certain work without retaining the right to control or direct the manner in which such work shall be done, it is not liable to third persons for injuries resulting from the negligence of the employe of such contractor.
3. The right of such corporation to designate the repairs it desired to have made and later ascertain whether the same were made in accordance with the specifications does not withdraw from the contractor his control over the manner of conducting the work. Hughes v. Railroad Co., 39 Ohio St. 461, approved and followed.
(Day, Allen, Kinkade, Robinson and Jones, JJ., concur.)